Per Curiam:
The order appealed from is modified by striking out the provision that plaintiff retain in its hands out of the sum directed to be paid to the defendant Cornelia R. Wainwright, the sum of $4,500 to await the result of the action of Tillotson v. Columbia-Knicherbocher Trust Company, and all references to said retained sum; and as so modified affirmed, with ten dollars costs and disbursements to the appellant. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order modified as directed in opinion, and as modified affirmed, with ten dollars costs and disbursements to appellant. Order to be settled on notice.